DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered. 
This Office Action is also response to applicant’s amendment filed on December 14, 2020 that has been entered into the file.  
By this amendment, the applicant has amended claims1, 2, 12, 18, 20, and 23-25.  
Claims 1-9, 12-18, and 20-25 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 18 recites a wavelength converting member that is comprised of a single element, i.e. a mixture of Ca--SiAlON fluorescent material and alumina.  In light of the specification and claim 1, the Ca--SiAlON fluorescent material and alumina forms a single mixed powder that is a single element.  A single means claim i.e. where a means recitation does not appear in combination with another recited element of means is subject to an enablement rejection under 35 USC 112 first paragraph, (please see MPEP 2164.08(a)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-9, 12-17 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Fujita et al (PN. 10,267,963) in view of the patent issued to Yamaguchi (PN. 9,605,201), US patent application publication by Kim et al (US 2015/0184070 A1) and US patent application publication by Nonogaki et al (US 2013/0293093 A1).
Claims 1 and 12 have been amended and claims 23-24 have been newly added to necessitate the new grounds of rejection.  
Fujita et al teaches a wavelength conversion member with a method for producing such wavelength conversion member wherein the method comprises the step of providing a green body prepared by a green sheet forming method wherein the process includes the step of mixing raw material powder containing inorganic phosphor particles (1, Figure 1), wherein the inorganic phosphor particles including an oxynitride phosphors fluorescent material, (please see column 4, line 15-16), and easily sinterable ceramic particles (2) comprising alumina particles, (please see column 4, lines 59-60), step of firing the mixed powder to from a paste and the step of firing or sintering the paste at a sintering temperature in the range of 1100 to 15500 C that covers the claimed range of more than 10000 C and less than 16000 C, (please see column 4, lines 41-46) to form a first sintered body at the sintering temperature, (please see column 5, lines 47-65).  
This reference has met all the limitations of the claims.  Fujita et al does not teach explicitly that the oxynitride phosphor includes the claimed Ca--SiALON fluorescent material.  Yamaguchi in the same field of endeavor teaches a wavelength conversion member comprises oxynitride phosphors that includes the ( sialon)((Li(1-2x), Cax)mSi(12-(m+n))Al(m+n)OnN(16-n):Eu2+), Kim et al in the same field of endeavor teaches a stabilized -sialon with a Ca-stabilized alpha-sialon with the formula:   CaxSi(12-(m+n))Al(m+n)OnN(16-n):Euy),(please see paragraphs [0032] to [0036]).  It would then have been obvious to apply the teachings of Yamaguchi and Kim et al to use art well-known Ca-stabilized alpha-sialon as the inorganic phosphor for the wavelength conversion member of Fujita et al for the benefit of using suitable material for achieving the desired wavelength conversion properties.  It has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim 1 has been amended to include the phrase “wherein the mixed powder contains the Ca--SiAlON fluorescent material in a content is a range of 5% by mass or more and 40% by mass or less with respect to 100% by mass of the mixed powder”.  
Yamaguchi teaches that the phosphor in the wavelength conversion member, which comprises a mixed powder of phosphor and a matrix material comprises alumina, (please see column 3, lines 57-67), may have a content of 4.5 % by volume, (please see Table 1, also column 4, lines 12-16).   Although the content value taught by Yamaguchi et al is different from the claimed range of 5% to 40%, however since the specification of the originally filed discloses that the range of the content of the phosphor is in the within 0.1% to 40%, (please see paragraph [0028]), which means that 5% is not a critical content.  This means it is within general level skill in the art to design the content of the phosphor to obtain the desired property for the wavelength converting member.  Nonogaki et al in the same field of endeavor teaches a wavelength converting member comprises alpha-SiAlON wherein the typical mass content for the powder of alpha-SiAlON can be within 10% by weight to 30% by weight, (please see paragraphs [0096] 
With regard to amended claims 2 and 12, Yamaguchi teaches a wavelength conversion member that comprises matrix material including alumina, phosphor particle and additive particle, (please see column 4, lines 1-16).  Yamaguchi teaches that YAG (or known in the art as yttrium-aluminum-garnet) fluorescent material may be used as the additive particle, (please see column 9, line 19).  It would then have been obvious to one skilled in the art to apply the teachings of Yamaguchi to include YAG as additive particle to the wavelength conversion member of Fujita et al for the benefit of making the wavelength conversion member has desired properties.  Fujita et al teaches that the primary sintering is 1100 to 15500 C that covers the claimed range of more than 10000 C and less than 15000 C.   
Claims 2 and 12 have been amended to include the phrase “wherein a total content of the Ca--SiAlON fluorescent material and the yttrium-aluminum-garnet fluorescent material is in a range of 5% by mass or more and 69.9% by mass or less with respect to 100% by mass of the mixed powder”.  
Fujita et al in light of Yamaguchi and Kim et al teach that the inorganic phosphor particles may have a content in the range of 70% by mass with respect to 100% mass of the mixed powder.  
Yamaguchi teaches that the wavelength conversion member further comprises additive particles (15) that may comprise YAG particles (known as yttrium aluminum garnet, (please see column 3 lines 47-50, column 4, lines 12-16, and column 9, lines 18-19, 35-40).  Yamaguchi explicitly the total content to have the values between 5% and 69.9% however it is either implicitly true, that the total content of the materials should be in the range of more than 5% by mass and 69.9% by mass or less or it is obvious modification to one skilled in the art based on the disclosed content in the range of 9% to 46% by volume to design the total content to be in the range of 5% to 69.9% for the benefit of obtaining desired optical property for the wavelength converting member.  
With regard to claims 3 and 4, Fujita et al teaches that after the primary firing the first sintered body may be subjected to a secondarily sintering by applying HIP (hot isostatic pressing) at the firing temperature plus and minus 1500 C, (which may be in the range of 9500C to 17000C) to obtain a second sintered body, (please see column 5, lines 60-65).  
With regard to claims 5-7, Fujita et al teaches that the primarily sintering is performed at a temperature range 1100 to 15500 C that covers the claimed range of more than 12000 C and less than 15700 C, or 14500 C.  
With regard to claim 8, Fujita et al in light of Yamaguchi and Kim et al that the phosphor particles may have an average particle diameter in the range of 1 to 50 m, (please see column 4, lines 31-32) that covers the claimed range of 2 m or more and 30 m or less.  
With regard to claim 9, Fujita et al teaches that the easily sinterable ceramic particles (2) of alumina that has a diameter 0.01 to 10 m (please see column 4, lines 47-52) that covers the claimed range of 0.1 m or more and 1.3 m or less.  

With regard to claims 14-17, concerning the recited phrase “wherein the relative density of the first sintered body (or the second sintered body) is a value calculated by apparent density of the first sintered body (or the second sintered body) with respect to the true density of the first sintered (or the second sintered body)”, Fujita et al, (in Figure 1) teaches the sintered body has a compactness of greater than 90%.  Since the phrase “apparent density” is arbitrarily defined, such phrase is met.  
With regard to newly amended claims 23-25, Fujita et al teaches that the mixed powder contains sintered alumina particles may have a 70 to 99.9% by mass, (please see column 5, lines 10-13).  Yamaguchi also teaches that the matrix material including the alumina may have a content of 63.5% by volume, (please see column 4, lines 13-16).  

Claim 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Yamaguchi (PN. 9,605,201) in view of the US patent application publication by Kim et al (US 2015/0184070 A1) and US patent application publication by Nonogaki et al (US 2013/0293093 A1).
Claim 18 has been amended to necessitate the new grounds of rejection.  
Yamaguchi teaches a wavelength conversion member (10, Figures 1, 2A and 2B) that is comprised of phosphor particles (11), which may include oxynitride phosphor such as ( sialon)((Li(1-2x), Cax)mSi(12-(m+n))Al(m+n)OnN(16-n):Eu2+), (x, m, and n being integer number), (please see column 9, lines 41-47), and light-transmitting matrix material (13) including alumina, (please Kim et al in the same field of endeavor teaches a stabilized -sialon with a Ca-stabilized alpha-sialon with the formula:   CaxSi(12-(m+n))Al(m+n)OnN(16-n):Euy),(please see paragraphs [0032] to [0036]).  It would then have been obvious to one skilled in the art to apply the teaching of Kim et al to make the oxynitride phosphor with Ca-stabilized alpha sialon for the benefit of using stabilized phosphor to make the wavelength conversion member have desired properties.  
Claim 18 has been amended to include the phrase “wherein the wavelength converting member has a content of the Ca--SiAlON fluorescent material in a range of 5% by mass or more and 40% by mass or less”.  
Yamaguchi teaches that the phosphor particles may have a concentration of 4.5 % by volume, (please see column 4, lines 12-16).  This means the content of the phosphor of Ca-stabilized alpha-sialon may have a percentage by mass less than 40%.  Although the content value taught by Yamaguchi et al is different from the claimed range of 5% to 40%, however since the specification of the originally filed discloses that the range of the content of the phosphor is in the within 0.1% to 40%, (please see paragraph [0028]), which means that 5% is not a critical value.  This means it is within general level skill in the art to design the content of the phosphor to obtain the desired property for the wavelength converting member.  Nonogaki et al in the same field of endeavor teaches a wavelength converting member comprises alpha-SiAlON wherein the typical mass content for the powder of alpha-SiAlON can be within 10% by weight to 30% by weight, (please see paragraphs [0096] and [0098]).  It would then have been obvious to one skilled in the art to apply the teachings of Nonogaki et al to select the content of phosphor including alpha-SiAlON to have a content of 10% to 30% by weight or mass for the benefit of allowing the wavelength converting member to have the desired optical property.  
explicitly the total content to have the values between 5% and 69.9% however it is either implicitly true, that the total content of the materials should be in the range of more than 5% by mass and 69.9% by mass or less or it is obvious modification to one skilled in the art based on the disclosed content in the range of 9% to 46% by volume to design the total content to be in the range of 5% to 69.9% for the benefit of obtaining desired optical property for the wavelength converting member.  
With regard to claims 21 and 22, concerning the phrase “wherein the relative density of the first sintered body (or the second sintered body) is a value calculated by apparent density of the first sintered body (or the second sintered body) with respect to the true density of the first sintered (or the second sintered body)”, Kim teaches in Figures 2A to 3, the wavelength conversion member may implicitly have a relative density or compactness of 80% or more or could be modified by one skilled in the art to achieve the desired wavelength conversion properties.  Since the phrase “apparent density” is arbitrarily defined, such phrase is met.  

Response to Arguments
Applicant's arguments filed on December 14, 2020 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the amended features that have been fully considered and addressed in the reasons for rejection stated above.  
In response to applicant’s arguments with regard to the teachings of cited Yamaguchi concerning the total content of the Ca--SiAlON and yttrium-aluminum-garnet (YAG) in reference to Table 1, the examiner wished to point out that the content for Ca--SiAlON is referred to content for phosphor and the content for yttrium-aluminum-garnet (YAG) is referred to content for “additive particles” which therefore makes the total content is between 4.5% to about 36%.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872